Citation Nr: 0407859	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  02-02 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a right shoulder 
disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from July 1995 to June 1999.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a January 2001 decision by the 
RO which, in part, denied service connection for low back and 
right shoulder disabilities.  The Board undertook additional 
development of the issues in December 2002, and remanded the 
appeal to the RO for additional development in May 2003.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  A low back disability was not present in service or until 
many years after service, and there is no competent medical 
evidence that any current low back disability is related to 
service.  

3.  The veteran is not shown to have a right shoulder 
disability at present which is related to service.  


CONCLUSIONS OF LAW

1.  The veteran does not have a low back disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).  

2.  The veteran does not have a right shoulder disability due 
to disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  

In a recent decision by the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") in the case 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004) , it was essentially held that the notice and 
assistance provisions of the VCAA should be provided to a 
claimant prior to any adjudication of the claim.  In this 
case, the claim was filed before the VCAA was enacted.  
However, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The Board concludes that discussions as contained in 
the January 2001 rating action, the March 2002 statement of 
the case (SOC), the August 2003 supplemental statement of the 
case (SSOC), and various letters from the RO, in particular, 
an June 2003 letter, have provided the veteran with 
sufficient information regarding the applicable requirements 
of VCAA.  The SOC and SSOC provided notice to the veteran of 
what was revealed by the evidence of record.  Additionally, 
these documents notified him why this evidence was 
insufficient to award the benefits sought.  The letters also 
notified him of which evidence was to be provided by the 
veteran and which by the VA.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  

In the present case, for the Board to satisfy the holding in 
Pelegrini to the letter of the law, would require that this 
case be dismissed, in effect finding that the rating 
decisions of the RO promulgated prior to providing the 
veteran full VCAA notice were void ab initio.  The result of 
this action would require that the entire rating process be 
reinitiated, with the claimant being provided VCAA notice and 
an appropriate amount of time to respond before an initial 
rating action, the filing by the claimant of a notice of 
disagreement, the issuance of a statement of the case, and 
finally, the submission of a substantive appeal by the 
claimant.  

In this case, the claimant was provided every opportunity to 
submit evidence, was afforded several VA examinations, 
provided with the appropriate laws and regulations, and was 
given ample time to respond.  Furthermore, in a letter 
received in July 2003, the veteran stated that he had no 
additional evidence to submit.  Thus, to allow the appeal to 
continue would result in nonprejudical error.  "The record, 
with respect to the specific issues indicated above, has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).  

The Board concludes that it may proceed, as specific notice 
as to which party could or should obtain which evidence has 
been provided in effect and no additional pertinent evidence 
appears forthcoming.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Thus, it is concluded that the claimant has 
sufficient notice of the type of information needed to 
support his claim and the evidence necessary to complete the 
application.  Therefore, the Board concludes that the duty to 
assist and notify as contemplated by applicable provisions, 
including the VCAA, has been satisfied.  Accordingly, 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background

The service medical records are negative for any complaints, 
treatment, or abnormalities referable to any low back 
problems.  The veteran sustained a laceration to the scalp 
after he ran into a cord and fell to the ground in March 
1996.  When seen on follow-up five days later, he complained 
of pain in his right shoulder and ribs from the fall.  An 
examination was positive for edema, tenderness at the 
acromioclavicular (A/C) joint, and crepitus on abduction and 
adduction above the head.  There was full range of motion 
with minimal pain.  The assessment was resolving right 
shoulder strain; rule out A/C joint separation.  

When seen on follow-up two days later, there was no crepitus 
on adduction.  Otherwise, the clinical findings were 
unchanged.  When seen one week later, the veteran reported 
that his shoulder pain had decreased but that he still had 
the same limitations.  On examination, there was minor 
swelling around a one-day old tattoo on the right shoulder, 
pain on palpation of the A/C joint, and crepitus on 
abduction.  X-ray studies showed no signs of A/C damage.  The 
assessment was right shoulder strain.  The last entry, in 
April 1996, indicated that the veteran had been doing 
physical therapy within normal limits, though he reported 
slight pain when he put a strain on the arm.  Examination of 
the shoulder showed no evidence of edema, crepitus, or pain 
on palpation.  The assessment was resolving right shoulder 
pain.  The veteran was instructed to continue with stretches 
and to return if there was any increase in symptoms.  The 
service medical records reflect no further complaints, 
treatment, or abnormalities referable to any further right 
shoulder problems.  

The veteran specifically denied any problems from a painful 
or "trick" shoulder or recurrent low back pain on Reports 
of Medical History for examinations in September 1996, July 
1997, and at the time of his separation examination in May 
1999.  Likewise, no pertinent abnormalities referable to the 
right shoulder or low back were noted on any of those 
examinations.  

On a VA general examination in October 2000, the veteran 
reported that he ripped his rotator cuff or dislocated his 
right shoulder in service and underwent closed reduction.  He 
complained of chronic pain and limitation of motion, but said 
that he was not under medical care or taking any medications.  
He also reported that he injured his lower back after falling 
off a truck in service, and that he had chronic pain and 
frequent muscle spasm ever since.  On examination, the 
veteran had a normal gait and a slightly scoliotic posture.  
There was evidence of scoliosis of the thoracic spine, 
positive straight leg raising on the right, and limitation of 
motion of the lumbosacral spine in all modalities.  Regarding 
the right shoulder, internal and external rotation showed no 
evidence of fracture, dislocation, arthritic changes, or soft 
tissue calcification.  The diagnoses included normal right 
shoulder, thoracic scoliosis with very minimal left convex 
scoliosis of the lumbar spine, and normal lumbosacral spine.  

On examination of the spine in March 2003, the veteran 
reported that he injured his right shoulder in a fall during 
service and that he had chronic pain with activities of 
overhead lifting.  He had been an avid weight lifter, but had 
stopped recently due to pain on overhead lifting.  He 
reported that his low back pain began about six months prior 
to his discharge from service, but that he never sought 
medical attention in service.  Following physical 
examination, the impression included right shoulder and low 
back pain.  The examiner opined that it appeared that there 
was chronic rotator cuff and possible bicipital tendonitis, 
most likely do to his history of overhead activities, 
particularly his weight lifting.  While the right shoulder 
injury in service may have had a role in slightly 
exacerbating his predisposition to a right shoulder rotator 
cuff or possibly bicipital tendonitis, he would have probably 
developed right shoulder pain regardless of the injury in 
service, but based on the history, the incident while in the 
military is likely to have played a role in exacerbating his 
predisposition to right shoulder pain.  He opined further, 
that the veteran's muscular low back pain was due to his size 
and weight, and that it was not likely to have been caused or 
exacerbated by military service.  

Progress notes from a private chiropractic clinic, received 
in April 2003, showed that the veteran was first seen for low 
back complaints in October 2002.  At that time, the veteran 
reported soreness from his lower to mid-upper back for a 
couple of weeks.  He said that he had not sought any medical 
attention and was not taking any medications for his 
symptoms.  He denied any history of trauma or injury to his 
back.  No diagnosis was offered.  

Service Connection - In General

In general, under the applicable VA law and regulations, 
service connection may be granted if the weight of the 
evidence establishes that a disability was incurred in or 
aggravated by active military service.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  Notwithstanding the lack 
of a diagnosis in service, service connection may be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  

Low Back Disability

Despite the veteran's assertions that his low back pain began 
in service, his service medical records are silent for any 
complaints, treatment, or abnormalities referable to any low 
back problems.  Furthermore, the veteran specifically denied 
any history of low back problems on several service 
examinations, including at the time of his separation 
examination in May 1999.  Although a recent VA examination 
showed evidence of scoliosis of the thoracic and lumbar 
spine, this defect was not noted during service.  Moreover, 
the examiner opined that the veteran's current low back 
symptoms were not related to or aggravated by military 
service.  

While the veteran may believe his back disorder began in 
service, where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Although the appellant is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Inasmuch as there is no evidence of a 
low back disorder in service, and no competent medical 
evidence relating any current low back disability to military 
service, the Board finds that there is no basis to grant 
service connection.  

Right Shoulder Disability

The service medical records show that the veteran was seen 
for right shoulder problems after a fall in during service in 
1996.  Except for some slight swelling, crepitus, and pain, 
all diagnostic studies at that time failed to show any 
evidence of a fracture, dislocation, or a chronic disability 
of the right shoulder.  The veteran symptoms resolved within 
a three weeks, and there were no further complaints, 
treatment, or abnormalities referable to the right shoulder 
during his more than 3 years of remaining service.  The 
veteran specifically denied any shoulder problems on service 
examinations in September 1996, July 1997, or at the time of 
his separation examination in May 1999, and no pertinent 
abnormalities were noted on any of those examinations.  The 
October 2000 VA medical examination found the right shoulder 
to be normal.  The only significant findings on the most 
recent VA examination in March 2003 was mild pain and mild 
soft crepitus, and x-ray studies were normal.  The only 
identifiable symptom was right shoulder pain.  

The Court has held that pain alone, without a diagnosed or 
identifiable underlying malady or condition is not a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Furthermore, the examiner opined that the tendonitis and 
rotator cuff disability were likely due to overhead lifting.  
While his inservice injury might have slightly increased his 
predisposition to rotator cuff and tendonitis, the examiner 
did not find the inservice injury to be the cause of his 
present right shoulder problems.  Should medical evidence 
showing the presence of right shoulder disability which had 
its onset in or is related to service becomes available; the 
veteran is encouraged to submit such evidence to the RO and 
request that his claim be reopened.  




ORDER

Service connection for a low back disability is denied.  

Service connection for a right shoulder disability is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



